** ASSOCIATION — NAMED PLACED FOR APPOINTMENT ** 1. STATUTES SUCH AS 59 Ohio St. 137 [59-137], 59 Ohio St. 353.3 [59-353.3], 59 Ohio St. 353.4 [59-353.4] 59 Ohio St. 1253 [59-1253], 10 Ohio St. 5002.3 [10-5002.3] WHICH PROVIDE THAT ONLY A PARTICULAR ASSOCIATION IS TO PROVIDE THE GOVERNOR WITH A LIST OF NAMES, WHICH MUST INCLUDE ONLY MEMBERS OF THAT ASSOCIATION, FROM WHICH THE GOVERNOR APPOINTS INDIVIDUALS TO SERVE ON A PUBLIC BOARD OR COMMISSION DOES 'NOT' VIOLATE ARTICLE V, SECTION 51 OF THE OKLAHOMA CONSTITUTION.  2. STATUTES SUCH AS 59 Ohio St. 482 [59-482], 59 Ohio St. 567.4 [59-567.4], 59 Ohio St. 1354 [59-1354], 59 Ohio St. 1683 [59-1683], 59 Ohio St. 1723 [59-1723], 59 Ohio St. 624 [59-624], 59 Ohio St. 887.4 [59-887.4], 59 Ohio St. 1607 [59-1607], 6 Ohio St. 202 [6-202] AND 43A O.S. 2-103 [43A-2-103] WHICH PROVIDE THAT ONLY A PARTICULAR ASSOCIATION IS TO PROVIDE THE GOVERNOR WITH A LIST OF NAMES, WHICH MAY INCLUDE THE NAMES OF INDIVIDUALS, OTHER THAN ASSOCIATION MEMBERS, FROM WHICH THE GOVERNOR APPOINTS INDIVIDUALS TO SERVE ON A PUBLIC BOARD OR COMMISSION DOES VIOLATE ARTICLE V, SECTION 51 OF THE OKLAHOMA CONSTITUTION.  3. BECAUSE THE STATUTES LISTED ABOVE WOULD NOT BE FOUND IN VIOLATION OF ARTICLE V, SECTION 51 OF THE OKLAHOMA CONSTITUTION, IT IS NOT NECESSARY TO ADDRESS THE EFFECT OF FINDING SUCH STATUTES UNCONSTITUTIONAL. (PRIVILEGES, CLASS, NOMINATING ASSOCIATION) (JULIE CORLEY)